    Case 2:20-cv-02102-KM-JBC Document 64 Filed 09/17/20 Page 1 of 1 PageID: 233




                                  UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY
                                                  (973) 776-7700
                CHAMBERS OF                                                          U.S. COURTHOUSE
        JAMES B. CLARK, III                                                          50 WALNUT STREET, ROOM 2060
                                                                                     NEWARK, NJ 07102
  UNITED STATES MAGISTRATE JUDGE



                                              September 14, 2020


                                               LETTER ORDER


       Re:       Blixt, et al. v. United States Department of State, et al.
                 Civil Action No. 20-2102 (KM)


       Dear Counsel:

       As discussed during the telephone conference held in this matter earlier today, the Court orders

as follows:

              1) The parties shall serve amended disclosures by September 28, 2020.

              2) The parties shall submit a stipulation of agreed facts by September 28, 2020.

              3) The parties shall file motions for summary judgment on the Section 1503(a) claim by

                 November 18, 2020. Oppositions to such motions shall be filed by January 4, 2021.

                 Any replies shall be filed by February 4, 2021. The formal return date of any such

                 motions shall be February 16, 2021.

              4) Discovery on the Constitutional claims is stayed pending further order of the Court.

              5) The Court will conduct a telephone status conference with the parties on March 31,

                 2021 at 10:00 AM. Counsel for Defendants shall initiate the call.

       IT IS SO ORDERED.

                                                            s/ James B. Clark, III
                                                          JAMES B. CLARK, III
                                                          United States Magistrate Judge
